Title: From George Washington to Le Grand, 25 April 1783
From: Washington, George
To: Le Grand


                        
                            sir
                            Head Quarters. 25th Apil 1783
                        
                        I have received your favor of the 10th instant—And am obliged by the Expresions of Congratulations which you
                            are pleased to make on the happy Event of a Peace.
                        You will pardon me, when I inform you, that I should gladly comply with your request of recommendg you to the
                            Minister of France, did I not conceive that such Interposition would involve an Idea of Impropriety—For me, a stranger, to
                            interest myself in Appointments to be made by another Nation, might perhaps appear officious—I am therefore obliged to
                            decline it—At the same Time I am persuaded, that your Character & Merits are so well known to the Minister, that
                            my Interposition in your favor, with the Chevalr will be unnecessary. I am &ca.
                    